Citation Nr: 1721005	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-01 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran served on active duty from February 1988 to August 1992. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2013, a videoconference hearing was held before the undersigned.  A transcript of the hearing is of record.

The Veteran has submitted a claim for total disability rating based on individual unemployability due to service-connected disabilities.  That claim is referred to the Agency of Original Jurisdiction for appropriate action.


FINDING OF FACT

The Veteran does not have a psychiatric disorder that had its onset in service or within one year of separation from service; or that it is related to service or any incident of service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in notices dated in June 2009 and August 2009 of the requirements for substantiating the claim.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied the duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  VA has obtained several VA medical examination reports, which provide probative evidence regarding the etiology of the claimed psychiatric disability.  

In August 2013 and April 2016 Remands, the Board requested that the Agency of Original Jurisdiction schedule the Veteran for examinations to determine the etiology of the claimed psychiatric disability.  The requested examinations were provided.  The Board finds substantially compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a), 3.304 (2016).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

An alternative method of establishing in-service presence and causal relationship to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as psychoses.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases, including psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  That presumption is rebuttable by probative evidence to the contrary.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2016); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, of the American Psychiatric Association.  38 C.F.R. § § 3.304(f), 4.125 (a) (2016).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2016).  Participation in combat, a determination made on a case-by-case basis, requires that a Veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (1999), 65 Fed. Reg. 6527 (2000); Moran v. Principi, 17 Vet. App. 149 (2003); Sizemore v. Principi, 18 Vet. App. 264 (2004).  

If a Veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to a fear of hostile military or terrorist activity, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and the testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

If a stressor claim is related to the fear of hostile military or terrorist activity and a VA or VA-contracted psychologist or psychiatrist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, if the Veteran has experienced, witnessed, or has been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror; and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f) (2016).  

To the extent the Veteran is claiming service connection for any disability flowing from a substance abuse disorder, willful misconduct such as drug or alcohol abuse is a bar to establishing service connection.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.1(m), (n), 3.301(c)(3), (d) (2016); Allen v Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  With respect to claims filed after October 31, 1990, service connection of a disability resulting from alcohol or drug abuse on the basis of the disability's incurrence or aggravation in service is precluded.  38 U.S.C.A. § 105(a) (West 2014); 38 C.F.R. § 3.1(m) (2016); VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 31,263 (1998).  However, the Board notes that there is an exception where drugs are used for therapeutic purposes or where the use of drugs or addiction thereto, results from a service-connected disability, it will not be considered misconduct.  38 C.F.R. § 3.301(c)(3) (2016).

Service connection is not allowed for a congenital defect, such as a personality disorder, or for aggravation of a congenital defect as congenital defects are not considered to be injuries or diseases for VA service connection purposes.  38 C.F.R. § 3.303(c) (2016).  However, service connection is possible if a disease or injury is superimposed over the congenital or developmental defect during service and there is a resultant disability.  Jensen v. Brown, 4 Vet. App. 304 (1993); VAOPGCPREC 82-90 (1990), 56 Fed. Reg. 45,711 (1990).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered all evidence of record as it bears on the issue before it.  38 U.S.C.A. §§ 5107 (b), 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

In an August 1987 service enlistment examination report, a VA examiner indicated that the Veteran had used marijuana and had been charged with driving while intoxicated (DWI) in July 1986.  In an August 1987 report of medical history prior to service entry, the Veteran denied having ever experienced depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.

In a July 1988 service examination report, the examiner indicated that the Veteran was not examined for psychiatric disabilities.  In a contemporaneous report of medical history, the Veteran specifically denied having ever experienced depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.

In a November 1988 service examination report, the examiner indicated that the Veteran's psychiatric profile was normal.  In a contemporaneous report of medical history, the Veteran specifically denied having ever experienced depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.

In a June 1989 service dental health questionnaire, the Veteran specifically denied having experienced nervousness, drug addiction, or alcoholism.

In January 1991 and March 1992 service dental health questionnaires, the Veteran specifically denied having experienced nervousness, drug addiction, or alcoholism.

In a June 1992 service medical record, a service examiner noted that the Veteran was sent for treatment after blacking out in his quarters.  The Veteran reported having consumed 12 beers the previous night.  The Veteran stated that he thought that he became drunk after 12 drinks.  The Veteran stated that, three years prior to the examination, he consumed two cases of beer per day and did not feel drunk.  The service examiner indicated that the Veteran yawned frequently and occasionally slurred words.  The service examiner also reported that the Veteran fell asleep in the chair prior to being examined.  

In a July 1992 service medical record, the Veteran indicated that he had been treated for alcohol use in September 1989 and went without a drink for 1.5 years following treatment.  The Veteran stated that he had consumed two to eight beers a few times per week since he resumed drinking.  The Veteran admitted having a problem with alcohol and indicated that he was unsure as to why he restarted drinking.  The service examiner diagnosed Axis III alcohol dependence. 

In an August 1992 service separation examination report, the examiner indicated that the Veteran's psychiatric profile was normal.  In a contemporaneous report of medical history, the Veteran specifically denied having ever experienced depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.

Reviewing the post-service evidence, in a September 1998 private treatment record, the Veteran reported having memory problems, including incidents during which he forgot where he was going while driving a truck.  

In a November 2000 private treatment record, the Veteran indicated that he was seeking treatment mainly for diabetes mellitus.  The Veteran stated that he served as a Seabee who was tasked with exploding ordinance in the Persian Gulf Region.  The Veteran reported having problems with short-term memory within a year of separation from service.  The Veteran indicated that he was emotionally and verbally traumatized when he was four years old.  He stated that his parents separated at that time, so he and his sister lived for six months with both his mother, who was an abusive alcoholic, and an alcoholic ex-military paraplegic, who was physically abusive.  He reported having little memory of some of the events of that time.  He stated that, shortly after the abuse occurred, his father took himself and his sister to live with him and his stepmother, who was a bad person.  He indicated that, to his knowledge, he had fathered three children, including one born prior to his service in the Gulf.  He stated that he was living with a woman who was about to deliver another child.  He described having nightmares and trouble sleeping.  He said that he was hypervigilant and would awake screaming.  He reported having difficulty with loud noises and people approaching him from the rear.  He stated that had intermittent panic attacks that he felt at times were actually flashbacks of prior trauma.  The private examiner diagnosed PTSD.

In a March 2001 VA treatment record, the Veteran reported feeling more relaxed and happier prior to service.  The Veteran stated that, while serving in the Persian Gulf for two to three months, he saw body parts and a "boy blown up," and experienced a constant fear of stopping on mines.  He indicated that, since returning from the Gulf, he had become more tense and easily startled, and prone to becoming upset if someone touched him on the shoulder without his knowledge.  He stated that he avoided things that reminded him of the Gulf War.  He indicated having nightmares about combat even though he was never in combat.  The VA examiner diagnosed dysthymia vs. PTSD.

In an additional March 2001 VA treatment record, the Veteran stated that he was experienced as a mechanic and a truck driver.  The Veteran indicated that he was currently receiving worker's compensation following neck surgery and was looking for employment.  The Veteran stated that events that happened in Iraq had been haunting him since service.  He reported having seen a little child running around with a hand grenade that exploded, killing the child.  He also saw children with guns which fired.  He also saw some body parts of individuals who had died in explosions.  He also reported having been afraid of stepping on a bomb.  He reported having served two to three months in Iraq after the bombing was over, exploding ordinance.  Approximately six months after he returned from Iraq, he began having violent reactions if someone tried to wake him from sleep.  He stated that his sister's husband and oldest son had died in a boating accident the previous summer.  Subsequently, his mother died in an automobile accident.  He indicated that his low family income caused him stress.  The Veteran stated that he abused alcohol from his late teens until his early twenties.  He had been sober for a number of years before resuming drinking a couple of years prior to examination.  He stated that he drank three to six beers up to three times per month.  He recalled being treated once for substance abuse during service and having two DWI charges.  

The Veteran reported having a good school adjustment and a happy childhood.  He stated that he was four when his parents separated.  He indicated that his first stepfather was physically, verbally, and mentally abusive.  The Veteran remembered having thoughts of wanting to kill him when he was a child.   He recalled having to live with him for only two weeks or a month.   He stated that he was raised by his father and stepmother who treated him fairly.  He reported having a happy relationship with his fiancée of 14 months.  The Veteran specifically denied experiencing any sexual abuse, but confirmed having experienced physical abuse.  After the examination, the examiner diagnosed dysthymia vs. PTSD.

In a March 2001 VA mental health psychiatric evaluation and management report, a VA examiner noted having reviewed the Veteran's medical records and certificate of release or discharge from active duty, but not the claims file.  The VA examiner indicated that the Veteran was a "relatively poor historian," providing often vague accounts of reportedly traumatic experiences.  The VA examiner further noted that, in recounting events, the Veteran displayed little objective affect.  The VA examiner noted possible overendorsement of general psychiatric symptoms.  The examiner indicated that, during the interview, the Veteran described symptoms using cliché phrases of Vietnam Era combat veterans.  At the close of the interview, the Veteran reportedly asked the examiner how severely he would rate the Veteran's PTSD symptoms.  

The VA examiner indicated that the Veteran was hospitalized for 36 hours upon initial psychiatric intake.  The Veteran indicated that he felt as if the "world was crashing in on me" at the time.  The VA examiner indicated that the Veteran was not working due to medical problems.  The examiner reiterated that the Veteran's report of trauma was unclear, and that the most severe trauma the Veteran recalled was seeing an Iraqi child killed by a hand grenade approximately 10 to 15 meters away.  The Veteran reported living with his fiancée, their four-month-old boy, and two of her children.  The Veteran indicated that he had extreme financial problems.  The Veteran described his childhood as being somewhat chaotic.

After the interview, the examiner assessed the Veteran as having symptoms of PTSD present, but noted that the Veteran's reported trauma, the veracity of his symptoms, and the attributional impairment were difficult to fully assess because of the Veteran's vague self-report.  The Veteran reported a symptom picture that did not clearly meet threshold for a diagnosis of PTSD.  The examiner diagnosed Axis I adjustment disorder with mixed emotional features, anxiety disorder (rule-out PTSD), and alcohol abuse by history; Axis II rule-out personality disorder; Axis III diabetes mellitus, neck/back pain status-post neck/back surgery; and Axis IV severe hardships, financial, newborn, medical concerns, loss of job, and little/no insurance.  The examiner scheduled the Veteran for follow-up appointments with other examiners for April 2001.  The record contains no indication that the Veteran sought additional help prior to December 2001.  

In a December 2001 private treatment record, the examiner indicated that the Veteran's previous medical history included PTSD, a major depressive disorder for which he used to take medication, and childhood physical abuse.

In a January 2002 private treatment record, the private examiner noted that the Veteran's records included a reference to alcohol abuse and depression in the past.  The Veteran denied experiencing depression, anxiety, agitation, or restlessness.  

In a February 2002 written statement, a friend reported that the Veteran had difficulty with memory, even recalling parts of a conversation after a few minutes.

In an August 2005 written statement, the Veteran reported seeing pieces of a human scalp and a severed foot in a boot while repairing an airport runway in Iraq.  The Veteran stated that his life was saved when a fellow service member told him to stop before he stepped on an unexploded cluster bomb.  The Veteran indicated that, at night, the sky lit up with flares flying in opposite directions.  The Veteran reported that, two weeks into the job, he was reassigned from his Seabee unit to a Marine reconnaissance team whose duties included finding and destroying unexploded ordinance.  The Veteran indicated that, while on missions with that team, he saw dismembered, charred, and burned human remains.  The Veteran reported awakening at night to the sounds of explosions.  The Veteran recalled that, while staying at a well with a group of Seabees, he saw a group of children, aged five to eight years old, playing with a hand grenade that exploded.  The Veteran recalled seeing the bodies of the children, with masses of blood and torn flesh.  The Veteran indicated that he was told to "back up" and move on, after the incident.  The Veteran reported having "frequent dreams," talking in his sleep, and being unable to watch war movies.  The Veteran stated that, after separation from service, he would duck whenever a car backfired.  The Veteran indicated that others told him that he was moody and standoffish.  

In an October 2005 VA treatment record, a VA examiner indicated that a PTSD screen was positive.

In an additional October 2005 VA treatment record, the Veteran stated that his combat-related symptoms had been a significant part of his life and had interfered with his personal relationships.  The examiner noted that the Veteran was fully oriented.  The examiner indicated that the Veteran's thought processes were grossly coherent.  The examiner reported that the Veteran's affect could be described as euthymic, which was inconsistent with his reported mood of agitation.  The examiner indicated that the Veteran's insight into his problems was poor.  

The Veteran indicated that his biological parents divorced when he was two years old.  He stated that he had experienced a life-long poor relationship with his stepmother.  The Veteran indicated that he had been married four times and had four children from four different partners, none of whom were his spouse.  The Veteran stated that two of the children were adults.  He stated that he had very little to no contact with his children.  The Veteran reported having a girlfriend whom he had lived with for the past several months and with whom he had a positive relationship.  

The examiner indicated that the Veteran exhibited symptoms of PTSD, including a heightened startle response, nightmares, hypervigilance, avoidance, a history of being in situations where his life was threatened, and contact with dead bodies or dead body parts such as skulls.  The examiner diagnosed complex and chronic PTSD, related to combat.

In an October 2005 VA mental health psychology progress note, the Veteran reported improved sleep with decreasing nightmares since he started using medication.  The examiner diagnosed PTSD.

In a December 2005 VA mental health psychology progress note, the Veteran reported having stopped taking his medication, as he did not realize that a refill was available.  The Veteran reported having an increase in sleep disturbance and PTSD-related symptoms.  The examiner wrote that the Veteran qualifies for PTSD, based on the October 2005 VA treatment record listing PTSD symptomatology.  The VA examiner also reported that he suspected that the Veteran had depression, but the Veteran was guarded about those symptoms.

In an August 2006 stressor statement, the Veteran wrote that his stressors included (1) serving in "Iraq 'Gulf War;'" seeing the results of bombings; (2) seeing kids playing with hand grenades getting blown up; and (3) "seeing kids playing with pistols and rifles getting shot because they didn't know any BETTER.".  When asked to provide approximate dates for each of these incidents, the Veteran wrote "1-3."  When asked describe the geographic locations of these incidents, the Veteran wrote "somewhere in Iraq."  When asked to provide his division, the Veteran wrote "special weapons 'Nuclear weapons.'"

In an April 2007 VA treatment record, a VA examiner indicated that a PTSD screen was positive and a depression screen was negative.

In an April 2008 VA treatment record, the Veteran denied having memory loss or mood swings.

In an April 2009 VA mental health psychiatric evaluation and management record, the Veteran reported having multiple symptoms which he said started after he was deployed to Iraq during the first Gulf War.  The Veteran stated that he was perfectly fine before his deployment.  The Veteran reported being a heavy equipment operator whose job included removing unexploded bombs.  The Veteran reported seeing both charred body parts and Iraqi children exploding after playing with unexploded grenades, and having intense fear when his foot came close to an unexploded cluster bomb.  He reported having frequent recollections, intrusive thoughts, nightmares, and flashbacks about the sights he witnessed in Iraq.  The Veteran reported being unable to express joy or happiness, and having a diminished interest in doing various activities.  He stated that he avoided war movies or the news.  He indicated that he felt detached from others and liked to be by himself.  He stated that his symptoms contributed to his inability to get along with others.  He reported being on his fifth marriage, and indicated that his previous marriages had ended due to his rapid mood swings and anger.  The Veteran indicated that he started drinking when he was 16 years old.  He indicated that his drinking became a major problem when he returned from the Persian Gulf and was discharged from service.  He reported having three DWIs, the last one being in April 1994.  He recalled consuming a case of beer per day, unless he was driving, from 1991 until 2008.  He stated that, since October 2008, he had been drinking a 12-pack per month.  He indicated that his maximum period of sobriety had lasted for 1.5 years, from 1989 to 1990.  The examiner indicated that the Veteran had been treated at the Minneapolis VA Medical Center in March 2001, where he was hospitalized briefly for 36 hours.  The Veteran stated that he had no recollection of ever being in Minneapolis.  The Veteran indicated that he had four children from previous marriages, aged 25, 10, nine, and eight years old.  The Veteran indicated that he was fired from his previous job as a truck driver the previous month.  The Veteran denied having any psychosocial stressors, to include financial stress.  The Veteran denied features suggestive of a depressive disorder.  The Veteran stated that his energy and concentration were good, and indicated that he did not feel sad or have anhedonia.  He denied feelings of generalized anxiety.  He reported feeling anxious around groups of people, but said that he felt fine by himself.  He stated that he had rapid mood swings, but denied having panic attacks, obsessive-compulsive disorder, or any phobias.  

During the interview, the Veteran reported feeling "anxious," and the examiner stated that his affect appeared mildly anxious.  The examiner indicated that he did not display tremors, fidgetiness, or restlessness.  The VA examiner indicated that the Veteran's memory was normal for recent and immediate events, but the Veteran had "total amnesia" regarding a 2001 psychiatric assessment.  The Veteran stated that there were several such gaps in his memory from the past.  The examiner diagnosed PTSD and alcohol dependence.

In an April 2009 VA treatment record, written the next day due to the Veteran's transfer to a facility, the Veteran denied experiencing depression, anxiety, or panic attacks.  

In an April 2009 VA treatment record, a VA examiner indicated that a PTSD screen was positive and a depression screen was negative.

In a May 2009 VA report of contact, written by an examiner at the Minneapolis VA Medical Center, the Veteran stated that he had been diagnosed with PTSD on three occasions and wondered why he was not being treated for the disability.  The examiner stated that the Veteran started treatment at that facility in 2001, but failed to continue with his care.  The Veteran replied that he was probably drinking heavily at that time.

In a May 2009 VA mental health outpatient note, the Veteran reported having vivid dreams about Vietnam and intrusive thoughts during the day.  He stated that he had unstable moods, lapsing from calmness to anger between moments.  The Veteran stated that he wanted service connection and benefits for PTSD.

In a June 2009 stressor statement, the Veteran reported being stationed in Sirsenk, Iraq, from April 1991 through June 1991.  The Veteran indicated that, while helping with a runway project, he saw human remains spread all over the cabs of the bulldozers in the area.  He also reported finding a scalp with hair on it on the floor and the controls of the machines.  He indicated that he found a boot with a severed foot in it on a runway.  He reported almost stepping on an intact cluster bomb before a member of his firing team told him to stop.  After being assigned to a Marine reconnaissance unit, the Veteran was tasked with driving the unit to various places.  During one such drive, he saw three Iraqi children playing with a grenade which exploded, killing them, and leaving blood and flesh everywhere.  The Veteran indicated that he felt helpless to help the children due to the language barrier.  He reported that one of the Marines who was there told him to get over it, because it was war and things like that happened all the time.  The Veteran wrote that he could not get over it.  

In a June 2009 record, listed as an Identification of Basic Information: PTSD Stressor Corroboration Research, a VA employee noted that the Veteran reported being stationed in Sirsenk, Iraq, where he was sent to repair a bombed-out runway.  He stated that he found human remains in the heavy equipment and almost stepped on an undetonated bomb at that location.  In comments, the VA employee noted that the Veteran was stationed at the location claimed, but did not make any indication as to whether the stressors were corroborated.  

In a July 2009 private psychological evaluation report, written for the Social Security Administration, the Veteran reported being married five times, with the longest marriage lasting six months.  He stated that he had no children from any of his marriages, but had four children from other relationships.  He stated that the children were aged 25, 12, 10, and eight.  He reported living with his current girlfriend.  He reported working various jobs, mostly driving trucks.  He stated that he left some of those positions due to difficulty getting along with his coworkers.  The Veteran indicated that he had had two or three "domestics" charges, but stated that, in two of those incidents, he was the person who called the police even though he was jailed subsequently.  The Veteran stated that he was sober for one-and-a-half years prior to going to Iraq, but began drinking upon his return.  The Veteran reported being a combat Veteran.  He indicated that he drank daily, except during periods when he drank only on the weekends while he was working as a truck driver.  He denied drinking since March 2009 due to diabetes.  The Veteran denied taking any current medication because it did not help previously.  The Veteran reported having nightmares and flashbacks, being hypervigilant, and avoiding things that reminded him of Iraq, such as fireworks.  The examiner's provisional diagnoses included Axis I likely PTSD and alcohol dependence in remission; and Axis II rule-out schizoid personality traits.  

In a July 2009 VA mental health admission note, the Veteran stated that he had been charged with a domestic crime in 2000 or 2001 after he slashed the tire of a car belonging to his youngest son's mother.  He reported taking this action so she would be unable to drive off with his son while she drunk.  He indicated that his stepmother grabbed him and he pushed her hands away from him.  The Veteran reported having PTSD symptoms which interfered with job and relationships, but denied having depression.  The Veteran denied feeling hopeless about the present or future, and indicated that he loved himself too much to have suicidal thoughts.  The Veteran reported last working in March 2009.  He stated that his doctor took him off work due to his right shoulder.  

In an August 2009 VA primary care note, the Veteran reported having significant problems with PTSD.  He reported having insomnia, frequent mood swings, and a quick temper.  He stated that he had legal issues with jail time, probation after alcohol use, and an "altercation of some kind."  

In an August 2009 VA mental health psychological assessment, the Veteran indicated that he had only consumed alcohol three to four times in the past year, but was known to drink 24 beers at a time.

In an August 2009 addendum to the August 2009 VA mental health psychological assessment, the Veteran stated that he was a combat Veteran due to his service in Iraq during Operation Desert Storm.  When asked to provide specific information regarding his combat experiences, the Veteran was unable to provide anything other than generalities.  In describing his in-service experiences, the Veteran reported seeing burnt bodies, watching children play with guns and shoot each other, and watching children die after playing with a grenade.  The Veteran stated that he had experienced domestic violence charges for hitting his stepmother, his youngest child's mother, and one of his girlfriends.  The Veteran stated that he had been with his girlfriend for 15 months.  He indicated that his previous marriages, the longest of which lasted six months, ended due to his attitude.  He also reported marrying his last wife to "shut her up."  He indicated having four children and three grandchildren with whom he had no contact.  The examiner diagnosed Axis I anxiety disorder, alcohol abuse in early sustained remission, and rule-out PTSD; and Axis II personality disorder, with borderline, antisocial, and schizotypal traits.  

In an August 2009 VA mental health history and physical examination report, the Veteran reported seeking assistance for alcohol use and PTSD.  The Veteran stated that he last drank one-and-a-half months prior to examination.  The Veteran indicated that he drank a six-pack at that time.  The examiner diagnosed alcohol dependency in early remission and PTSD by history.

In an August 2009 VA mental health interdisciplinary note, the Veteran stated that his parents divorced when he was four years old.  The Veteran stated that he was physically and verbally abused by his stepmother and his mother's boyfriends.  He also admitted being sexually abused by his paternal uncle when he was eight or nine years old.  The Veteran indicated that he had been married five times, with the longest marriage lasting about two years.  The Veteran stated that he had four children, but was never married to any of their mothers and had limited contact with the children. 

In a September 2009 VA mental health admission note, written when the Veteran sought admission to a residential PTSD program, the Veteran reported having nightmares and visions in his head.  He reported feeling the need to keep a knife within arm's reach while at home.  He indicated that he drank excessively to relax, resulting in difficulties with the law and relational problems.  When asked about childhood abuse, the Veteran stated that his uncle tried to touch his penis.  The Veteran recalled telling him to stop and his uncle told him not to say anything.  The Veteran stated that he was eight years old when that happened.  The Veteran stated that he had homicidal thoughts about his uncle, indicating that he wished to rip out his throat while discussing the abuse.  The Veteran also remembered being physically abused by his mother's boyfriend who would hit him and his siblings with his belt.  

When asked to fully describe his stressor events, the Veteran stated that he saw the charred body of a man or a woman while assigned with the Marine reconnaissance team at an area the United States had bombed.  He also recalled finding various body parts and nearly stepping on a bomb while working at an airbase runway site.  He also indicated that, at one time, he was repairing a pump site in the Iraqi mountains.  He stated that, while on the edge of town, he saw two young girls, approximately 50 to 75 yards away from him.  He stated that he was sitting near a construction man who was sitting near a drum that had four unexploded grenades sitting on top of it.  He reportedly told the man to get away from the drum and then one of the grenades carried by a girl detonated, obliterating them.  He said that he was horrified, angry, and scared, and left witnessing that event.  

The Veteran stated that he recalled being diagnosed with PTSD initially in 2005.  He reported that, at first, he did not understand the diagnosis or feel that it was attributable to him.  The Veteran stated that he decided to seek treatment after finding a pamphlet on PTSD in mid-July 2009 and recognizing himself in the description of symptoms.  The VA examiner noted that the Veteran had actually been diagnosed with PTSD several years ago.  The examiner also noted that the Veteran had been seeking compensation for PTSD since at least May 2009.  The VA examiner also noted that, in a May 2009 note in the Veteran's records, a VA examiner wrote that he was referring the Veteran to another examiner for treatment for PTSD at the Veteran's request.  When the VA examiner told the Veteran about that notation, the Veteran specifically denied having ever received a referral.  

The VA examiner explained to the Veteran that the residential PTSD program for which the Veteran sought admission was intensive and, if effective, the Veteran would experience fewer difficulties in his life.  The examiner also explained that, as the therapy might result in a lessening of symptoms, it might negatively impact the Veteran's ability to get service connection benefits for his symptoms.  The Veteran thought about what the examiner had said briefly and indicated that he was not likely interested in residential therapy at that time.  He said he was sick of dealing with the other Veterans in the program and wanted to return home.  He stated that he would be interested in less extensive outpatient therapy for PTSD.  The examiner wrote that, although the Veteran reported that his PTSD symptoms were the cause of the majority of his problems, it was apparently more important for the Veteran to have service connection for the PTSD symptoms than to seek relief from them.  The examiner indicated that finding made sense given the Veteran's mild to moderate levels of distress on testing, and the fact that his largest stressor appeared financial as he was on medical leave from work.  The examiner reported telling the Veteran that he would be willing to meet with him again to review his findings and offer recommendations, but the Veteran stated that it would not be necessary.  

The examiner again noted that, despite the Veteran's report of ignorance about PTSD, the Veteran had been knowledgeable about the disorder for some time.  He also stated that, as far back as mid-May, the Veteran had been talking to providers about seeking compensation.  Furthermore, the examiner stated that that tests provided to the Veteran prior to his attempted admission indicated that he did not meet the full diagnostic criteria for PTSD.  

In an October 2009 VA mental health psychiatric evaluation and assessment, a VA examiner diagnosed PTSD and alcohol dependence.  

In an October 2009 VA psychiatric examination report, the Veteran reported living with his sixth wife.  The Veteran indicated that a right shoulder injury interfered with his ability to do any type of mechanical work or driving.  He stated that he was subsisting on his wife's income and his VA disability payments.  Regarding his work history, the Veteran stated that he had worked for 20 companies as a driver, mechanic, and heavy equipment operator, but he could not he could not remember the dates or the lengths of time for each job.  The Veteran indicated that he had last used alcohol about five or six months prior to the examination.  However, the examiner noted that the Veteran's records indicated that he had admitted using alcohol as recently as July of that year.  The Veteran stated that he started drinking when he was seven years old.  The Veteran stated that he drank every week throughout high school and drank excessively at the time of his entry into service.  The Veteran stated that he was sober in service for an 18-month period prior to being sent to Iraq.  The Veteran denied being involved in combat while stationed in Iraq.  After he returned from Iraq, he resumed drinking.  The Veteran stated that he first sought treatment from a mental health professional in April 2009.  The examiner noted that the Veteran's records showed that he was initially treated in March 2001.  The Veteran stated that he recently picked up a pamphlet about PTSD and recognized his own symptoms.  The Veteran stated that he had experienced physical, mental, and emotional abuse from his family of origin since he was four years old.  However, he denied experiencing any sexual abuse.  The Veteran indicated that he had thought about killing others in the past, but refused to name specific individuals.  The Veteran stated that he kept knives all over his house in case a "meth addict or something comes to my door."  The Veteran indicated that he had been arrested four times for domestic assault.  He reported that, prior to one such arrest, his stepmother assaulted him, but the police did not believe his account of the incident.  

During the interview, the examiner noted that the Veteran gave short answers to most questions, showed only a modest amount of cooperation, and gave a limited effort to respond to the examiner's questions.  The examiner observed that the Veteran's social skills appeared impaired as he presented himself in an irritated and aggrieved manner.  The examiner noted that the Veteran's insight was limited and his affect was angry throughout the interview.  During one part of the interview, the Veteran stated that he rarely was able to sleep prior to one or two in the morning, but also indicated that he managed to sleep six to eight hours per night.  However, in a later part of the interview, the Veteran stated that he slept only three to four hours per night.  The Veteran reported having a great relationship with his wife, and her children and grandchildren.  The Veteran said that he felt angry much of the time, but denied experiencing anxiety or depression.  

When asked to describe the most stressful event he experienced in Iraq, the Veteran reported seeing some young Iraqi children playing with hand grenades.  He stated that he saw one child die after a hand grenade exploded.  The Veteran denied experiencing any feelings of intense fear, helplessness, or horror due to this event.  The examiner noted that the Veteran's response to the claimed stressor did not meet the criteria for a PTSD diagnosis.

When asked to describe another stressful event, the Veteran reported seeing charred bodies and body parts.  The Veteran specifically denied experiencing any emotional reaction to that event.  The examiner noted that the Veteran's response to the claimed stressor did not meet the criteria for a PTSD diagnosis.

The Veteran also described going with the Marine reconnaissance team into a building during which they were tasked with entering every room and shooting anything that moved.  The Veteran stated that they found one room in which a dog was located.  The Veteran stated that the Marines almost shot the dog, but indicated that the dog had died before they entered the room.  The examiner noted that this stressor event did not involve a life-threat or a serious injury, and the Veteran's physical integrity was not threatened during it.  The examiner indicated that stressor event was not of sufficient severity to allow for a diagnosis of PTSD.  

When asked to describe recurrent or intrusive recollections of a service experience, the Veteran reported thinking about the war several times a day.  He stated that he dreamed of charred bodies several times per week.  The Veteran also reported having dreams of people "with their guts hanging out who have been shot," even though he admitted that he had never witnessed such a situation.  The Veteran stated that his dreams were severely to extremely stressful.  The Veteran denied ever acting or feeling as if traumatic events were recurring.  However, the Veteran reported that, at least once or twice a week, he would experience intense psychological stress at exposure to external cues that represented aspects of trauma he had experienced.  The Veteran stated that hearing about individuals who abused children was especially upsetting to him.  The Veteran reported wanting to hurt child abusers so they could live with the consequences.  The Veteran became tearful at that point and stated that adults were supposed to protect children rather than hurt them.  The examiner wrote that the Veteran's intense psychological distress appeared to be principally related to external cues associated with child abuse rather than in-service trauma.  

In discussing the psychological tests provided to the Veteran, the examiner noted that the Veteran appeared to have approached the Minnesota Multiphasic Personality Inventory-2 test (MMPI-2) in a deliberate and careful manner.  However, the examiner stated that the Veteran's profile was judged to be invalid due to the Veteran's extreme endorsement of psychopathologic items.  The examiner specifically noted that the Veteran demonstrated an extreme symptom reporting pattern on the MMPI-2, reflecting symptom clusters not consistent with the clinical picture he presented.  The examiner noted that the Veteran was administered a Mississippi Scale test in error, because the test was created to evaluate combat Veterans.  However, the examiner noted that the Veteran recorded an extremely high Mississippi Scale score despite having never been in combat.

In summation, the examiner stated that the Veteran had described a pattern of severe physical, mental, and emotional abuse at the hands of his parents and stepparents, beginning from age four until the present day.  The examiner noted that the Veteran had reported getting into an argument with his "verbally abusive stepmother" the previous week.  The examiner indicated that the Veteran had a lengthy history of alcohol abuse and a lifelong pattern of angry and argumentative behavior.  The examiner indicated that both of those resulted in a substantial amount of social, marital, and vocational instability.  The examiner indicated that the Veteran's report of watching a child killed by a grenade in Iraq was an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others.  Therefore, the incident met the criteria for a stressor incident under VA regulations.  However, because the Veteran described his emotional response to the incident as one of anger, and not intense fear, helplessness, or horror, the examiner did not find that the Veteran had PTSD related to that incident.  From a review of the record, the examiner indicated that the Veteran did not appear to have ever met the full criteria for PTSD based on an in-service traumatic incident.  The examiner noted that the Veteran described numerous symptoms associated with PTSD.  However, the examiner concluded that, to the extent that the Veteran's report was reliable, his reported extensive history of physical, emotional, and mental abuse in his family of origin would likely account for those symptoms.  The examiner opined that it was less likely than not that the Veteran experienced in-service trauma sufficient to account for the pattern of extreme social dysfunction, aggressiveness, alcohol abuse, and vocational instability he had demonstrated throughout his life.  The examiner diagnosed chronic and severe alcohol abuse, perhaps in remission; PTSD secondary to severe childhood physical, emotional, and mental abuse; and a personality disorder with antisocial features.

In a November 2009 VA phone contact report, a VA examiner, most likely the author of the October 2009 VA psychiatric examination report, indicated that the Veteran contacted him.  While talking, the Veteran indicated that he was upset about the description of his in-service stressors in the report as well as the lack of a PTSD diagnosis related to those stressors.  

In a December 2009 VA mental health evaluation and management record, the VA examiner noted that the Veteran was transferred from another examiner to her care.  The Veteran stated that he had served in Desert Storm.  The examiner noted that an April 2009 VA examiner had diagnosed the Veteran with PTSD related to in-service trauma, but an October VA examiner had diagnosed PTSD in the context of childhood abuse in the VA psychiatric examination report.  The current examiner noted that the Veteran spent a significant amount of time that day telling her that he was very upset about the October 2009 VA psychiatric examination report.  The Veteran reported seeing children "blown up" about whom he had nightmares.  He also reported intrusive memories about "body parts."  The Veteran openly questioned the validity of the October 2009 VA examiner's findings, indicating that his symptoms were not due to in-service trauma.  The examiner spent some time explaining to the Veteran that she would be working with him on treating his disability rather than helping him acquire compensation for it.  The examiner indicated that the Veteran expressed understanding of that and expressed motivation for treatment.  The Veteran reported experiencing a conflicted relationship with his parents due to physical, emotional, and mental abuse.  The Veteran indicated that he was separated from his eighth wife, having undergone seven previous divorces.  The Veteran stated that he was unemployed and experienced financial issues.  The examiner diagnosed a history of PTSD, depression, alcohol dependence, and tobacco usage.   

In a January 2010 written statement, the Veteran wrote that he had never told the October 2009 VA examiner about his childhood.  Therefore, the Veteran indicated that he did not know how the examiner had concluded that he had PTSD related to childhood trauma.  

In a February 2010 VA mental health nursing note, the Veteran reported wanting to be reconsidered for the PTSD residential program.  The examiner indicated that the Veteran appeared very angry about the care he had received and felt like no one understood him.  He also informed the examiner that he was anti-social, did not like people, and slept with knives.  

In a March 2010 VA mental health note, the Veteran stated that he had a recent dream that had a "theme of danger and was set in Iraq."  The Veteran indicated that the dream was not based on an actual in-service experience he had, but on something that could have happened.  The Veteran stated that he was tired of having such dreams and awakening in a sweat after having one.  The Veteran reported remaining sober since treatment for alcohol abuse.  He also shared his frustrations with "having to fight like hell to get paid for PTSD."  The examiner advised the Veteran that she was not involved in the compensation process, but would assist with treatment.  The Veteran indicated that he was considering participating in a residential PTSD program.

In a March 2010 VA patient contact note, the same examiner indicated that she would recommend that the Veteran attend individual counseling before participating in the residential program.

In an August 2010 statement, the Veteran's representative wrote that the examiner who wrote the October 2009 VA psychiatric examination report erred in stating that the Veteran had PTSD related to childhood abuse.  The representative wrote that, while the Veteran did not come from the best of homes as a child, he clearly had not experienced anything as dramatic in his childhood as his in-service stressors.  The representative wrote that the examiner was wrong to base the opinion on unverified childhood experiences rather than verified in-service stressors.

In a September 2010 private diagnostic assessment, the Veteran reported serving as a combat Veteran in Desert Storm in 1991.  The Veteran reported experiencing severe depressive symptoms over the previous two weeks.  The Veteran stated that he was stationed in Iraq for four to six months during which time he was in combat situations.  During that time, he saw people and children being injured or "blown up."  He stated that he worked with heavy machinery while there, and slept with a rifle and "one eye open."  He stated that he was hypervigilant and had nightmares about the war.  He indicated having panic attacks, especially around people.  He reported having "survival knives" in various locations in his house and in his vehicle.  He stated that he carried a knife when he left the house.  He reported having auditory hallucinations and "visions" in his head.  He indicated that his PTSD symptoms had worsened since he stopped drinking two years prior to the assessment.  He indicated that, despite being sober for two years, he still had three to four beers every couple of months.  

Regarding his family, the Veteran specifically denied any history of physical, emotional, or sexual abuse amongst any family members.  He reported feeling that he was badly treated by his wife.  He reported feeling that his family "doesn't know him."  He stated that he was raised by his stepmother who lived with his biological father.  The examiner diagnosed PTSD; recurrent, mild major depressive disorder; a pain disorder with psychological factors and general medical condition; and alcohol dependence in remission.  

In a March 2011 VA mental health note, the Veteran stated that he did not like other people, but was trying to help others through a local veterans service organization.  When asked to identify his PTSD stressors, the Veteran replied that his stressor was waiting for VA to approve his claim for service connection for PTSD.  The examiner noted that the Veteran was irritated with VA about his PTSD claim.  The examiner indicated that the Veteran became overtalkative about his tour in Iraq, discussing what he saw and had to do there.  The Veteran indicated that he still had bad dreams about those experiences.  The Veteran indicated that he had evicted his wife from their residence in July and would be seeking a divorce.  The Veteran stated that he was working on his retirement as he was unable to do his former job due to many physical injuries.  The Veteran stated that he had been sober since Christmas.  The examiner wrote that the Veteran had PTSD from an incident in Desert Storm during which he saw kids killed by hand grenades.  

In an April 2011 written statement, a friend reported knowing the Veteran since he was six years old.  She stated that, growing up, the Veteran was happy and interested in helping others.  She stated that he was well-adjusted when he entered service, but returned a moody individual who drank and stayed away from people.  She reported that the Veteran's relationships over the years would end because he would get drunk, become violent, and beat his significant other.  She stated that loud noises made him jump and dive for cover.  

In a May 2011 letter, the Veteran's cousin reported knowing the Veteran for over 45 years.  The cousin indicated that he had been good friends with the Veteran while they were children.  However, the cousin wrote that the Veteran was a different person after he returned from Iraq.  The cousin stated that the Veteran did not like to be around people or talk to his family.  He indicated that, because the Veteran would get drunk and violent, his wife told him to stop allowing the Veteran to visit.  He indicated that, once, the Veteran slept on his couch.  When he came to awaken the Veteran, the Veteran grabbed his throat and told him that he would have killed him if he had had a knife.  He stated that he was now nervous visiting the Veteran.  

In a May 2011 letter, the Veteran's sister wrote that the Veteran returned from Desert Storm a changed man.  She stated that he looked tired and depressed, and appeared to be nervous all the time.  She stated that the Veteran did not enjoy Christmas activities as he sat and looked out the window rather than conversing.  She stated that he had distanced himself from his family and had drowned himself in alcohol.  

In a July 2011 written statement, the Veteran indicated that he had lost seven wives and many jobs due to PTSD.  

In a January 2012 VA mental health note, the Veteran reported having a variable mood, advising the examiner that he had stopped taking his psychiatric medication due to side effects.  He indicated that he only slept two to three hours per day.  He stated that he had been more emotional over the previous six months and had cried while reading an article in a Veterans service organization's magazine.  The Veteran discussed his past employment experience and expressed anger towards VA for not approving his claim for service connection for PTSD.  The Veteran stated that his last drink was in October 2011.  The examiner diagnosed a history of PTSD, depression, alcohol dependence, and tobacco usage.  

In March 2012, the Veteran submitted information taken from the Internet indicating that there was a prevalence of PTSD amongst Seabees who served in the Gulf War.

In a May 2012 VA mental health progress note, the Veteran stated that he had not consumed alcohol since he was arrested in March.  Regarding that incident, he denied having any memories of threatening his aunt, but admitted being very intoxicated at the time.  

In a May 2013 Board video conference hearing, the Veteran stated that he experienced incidents during his tour in Iraq that led to a noticeable change in his in-service evaluations, with his typical score dropping from a 3.8 to a 2.8 during the latter part of service. 

In a September 2013 VA psychiatric examination report, the Veteran reported being raised by his father and stepmother.  He stated that he had occasional contact with his biological mother.  He stated that he had a good childhood and got along with his parents.  He specifically denied having a history of abuse or neglect.  The VA examiner noted that his report was in stark contrast to what he had previously reported regarding past abuse, ongoing abuse, and chaotic relationships with his family.  He denied having a family history of substance abuse or mental health problems.  The Veteran indicated that he had been married eight times and that his last marriage ended a few years prior to the examination.  He stated that the marriage had ended due to his moods and attitude.  He reported that his longest marriage lasted 1.5 years.  He stated that he was engaged and had been with his current girlfriend for four months.  He stated that he had four children, but had no contact with them "because of their mother."  He indicated that he had a few acquaintances, but no friends because he did not trust people.  The Veteran stated that he first received mental health treatment in the late 1990s.  He stated that he was being treated for depression, anxiety, PTSD, and bipolar disorder.  He reported taking medication for bipolar disorder for the previous 16 months and stated that the medication worked well.  The Veteran indicated that he was currently on probation for the next three-and-a-half years due to a terroristic threat charge.  The Veteran stated that he had become intoxicated, ran his mouth, and went to jail for threatening his aunt.  

Regarding alcohol, the Veteran indicated that he started drinking at age eight or nine, but only drank every two months prior to service.  The examiner noted that this statement contradicted the Veteran's previous statements in the October 2009 VA psychiatric examination report, indicating that he started drinking at age seven and drank every week throughout high school to the point of intoxication.  The Veteran stated that he drank more heavily at his first duty station, even while performing his duties transporting nuclear weapons.  

When asked about stressors, the Veteran reported seeing charred bodies in the desert while he was driving with the Marine reconnaissance team.  When asked what his reaction was to the incident, he first said he did not know, but then said that it was horrifying.  The examiner noted that this response was inconsistent with his remarks in the October 2009 VA psychiatric examination report, in which he said he did not have any reaction to it.  The examiner stated that the stressor was inadequate to support a PTSD diagnosis. 

The Veteran also reported watching children playing with hand grenades.  He indicated that the grenades exploded, killing six children.  The examiner noted that the Veteran's account was inconsistent with that given in the October 2009 VA psychiatric examination report, in which he said that only one child was killed.  The examiner stated that the stressor was inadequate to support a PTSD diagnosis. 

During the interview, the examiner noted that the Veteran displayed limited social skills and poor insight.  The examiner stated that the Veteran had difficulty answering questions directly.  The examiner noted that the Veteran used broad generalizations and had difficulty providing credible specific descriptions of his claims.  He reported having problems sleeping because of "racing thoughts" and claimed to ruminate on events from service.  He indicated that he would awake at night from bad dreams and noises two to three times a week.  He reported having good self-esteem, saying "I love myself.  It's the rest of the world that sucks."  He indicated that he felt good about the future and denied having symptoms of depression.  He reported feeling chronic anxiety, but denied having panic attacks.  The examiner indicated that the Veteran's memory appeared adequate.  He endorsed having a history of both suicidal and homicidal ideation, but denied having any current thoughts or desire.  He said these incidents happened prior to taking his current medication regimen. 

After testing, the VA examiner indicated that the Veteran's MMPI-2 test results were invalid for interpretation.  The examiner indicated that the Veteran appeared to have approached the test in a deliberate and careful manner; and there were no indications of random or defensive responding.  The examiner stated that the psychological profile revealed upon testing was invalid for interpretation due to the Veteran's extreme over-endorsement of psychopathological items.  The examiner noted that, in taking the test, the Veteran endorsed more unusual and deviant symptoms than those of hospitalized psychiatric patients.  The examiner indicated that individuals with similar response patterns upon testing tended to exaggerate or fabricate severe mental health symptoms for secondary gain, and their overall motivation to cooperate with the task in a reasonably credible manner was questionable.  

After a review of the claims file, the interview with the Veteran, and the mental evaluation, the VA examiner did not offer any diagnosis.  In explaining that decision, the examiner wrote that the Veteran's self-report was deemed non-credible.  The examiner noted that the Veteran was inconsistent during his self-report and produced a non-credible MMPI-2 profile that was consistent with individuals who exaggerate or fabricate mental health symptoms for secondary gain.  The examiner wrote that the Veteran minimized or denied negative aspects of his pre-service history apparently in an attempt to emphasize his claimed post-service impairments.  When asked to offer an opinion regarding the etiology of the Veteran's claimed psychiatric disability, the examiner wrote that, because of the Veteran's non-credible self-report, the examiner could not offer an opinion without resorting to mere speculation.

In a May 2016 VA psychiatric examination report, a different VA examiner reported reviewing the claims file, interviewing the Veteran, and performing a mental evaluation.  The Veteran indicated that his energy was greater since he started taking medication.  He indicated that his self-esteem was "alright," and reported having occasional anxiety over money and world events.  The examiner indicated that the Veteran did not describe having significant anxiety and denied having panic attacks, manic symptoms, or psychotic symptoms.  The Veteran specifically denied having problems with anger and irritability due to his medication.  The Veteran stated that he had difficulty sleeping, indicating that he only slept two to three hours on average.  The Veteran said that he had a terrible short-term memory after a stroke that occurred two years prior to the interview.  

When asked about stressors, the Veteran mentioned hearing explosions in the middle of the night, finding charred body parts, and seeing four to five children killed by a hand grenade from a distance of 30 yards.  The Veteran stated that he had intrusive memories of those stressors "all day, every day." 

After testing, the VA examiner noted that the Veteran's Minnesota Multiphasic Personality Inventory-2 Restructured Form (MMPI-2-RF) test results yielded an invalid profile.  The examiner stated that the Veteran's results indicated a careful and attentive endorsement of an extreme number of deviant test items, indicating a very broad and unusual combination of psychological, cognitive, and somatic symptoms.  The examiner wrote that it appeared that the Veteran had greatly exaggerated, if not outright feigned, his level of symptomatology, perhaps in an effort to seek secondary gain.  The examiner stated that the profile was uninterpretable as a result.  

The examiner reported being unable to provide an opinion regarding the Veteran's PTSD claim without resort to mere speculation.  The VA examiner stated that the Veteran's self-reporting during interview and examination was highly dubious.  The examiner indicated that the Veteran's description of his PTSD symptoms, to include his comment about experiencing such symptoms "all day, every day," was implausible.  The examiner further noted that the Veteran had produced invalid MMPI test results on three consecutive administrations during three VA psychiatric examinations.  The examiner stated that the Veteran's self-reporting and MMPI results were strongly suggestive of great exaggeration, if not outright feigning, of symptoms.  

The VA examiner, having reviewed the record, to include the previous VA psychiatric examinations, diagnosed an unspecified personality disorder, with antisocial traits, and alcohol use disorder, in full remission.  The examiner opined that the Veteran's personality disorder and alcohol use disorder were neither incurred in, caused, nor aggravated by any aspect of his service, to include service in Iraq.  

In an August 2016 VA medical examination report, an additional VA examiner, reported reviewing the Veteran's electronic claims file, interviewing the Veteran, and performing a mental evaluation.  The Veteran stated that he currently lived by himself.  He indicated that he had no close friends and a handful of acquaintances.  He said that he went to monthly meetings of the Veterans service organizations to which he belonged.  When asked, the Veteran stated that he did not have a history of alcohol or drug use.  

When asked to list his in-service stressors, the Veteran wrote that he witnessed "little kids get blown to smithereens" after playing with live hand grenades and seeing charred body parts.  The Veteran also reported clearing a school building with the Marines reconnaissance unit.  As the unit entered rooms by kicking down doors, the Veteran saw dead students and animals, and experienced a significant stench.  The Veteran also recalled seeing illumination and tracer founds while working on an airstrip at night.  The Veteran stated that he had memories of the traumatic events daily, "all the time."  He reported having flashbacks whenever medical helicopters flew overhead.  He also reported experiencing psychological stress while watching some news programs.  He stated that he would "hit the deck" if he heard a loud bang, such as that caused by a firework exploding.  The Veteran stated that he tried to avoid people as much as possible.  The Veteran indicated that individuals were reprogrammed to not have feelings when entering service.  The Veteran also expressed his beliefs that VA was "screwed up" and "very corrupt."  The Veteran reported experiencing hypervigilance and difficulty sleeping.  

During the interview, the VA examiner noted that the Veteran's social skills and insight were appropriate, and the Veteran interacted in a polite and cooperative manner.  The examiner indicated that the Veteran's observed affect was irritable.  The Veteran stated that he felt anxious around unfamiliar people and places.  The Veteran indicated that he felt good on sunny days and low on rainy days.  The Veteran reported feeling depressed a couple of days per week.  The Veteran stated that he only slept four to five hours a day.  The Veteran indicated that his diabetes was causing problems as his blood sugar was very elevated.  He stated that he felt worthless and hopeless sometimes.  

After testing, the VA examiner noted that the Veteran's MMPI-2-RF test results yielded an invalid profile.  The examiner stated that the Veteran attended to the content of each test item and did not respond indiscriminately.  The examiner also indicated that the Veteran's resulting profile suggested that he responded in a highly unusual manner, endorsing many deviant items that even psychiatric inpatients did not endorse.  The examiner stated that the Veteran's test results suggested a deliberate exaggeration and potential feigning of mental health symptoms.  The examiner noted that people with similar test results typically exaggerated symptoms in order to obtain help or benefits.  The examiner wrote that, as the Veteran's profile was invalid, it could not be interpreted further.   

The VA examiner deemed the Veteran's self-report to be non-credible.  The VA examiner noted that the Veteran had produced his fourth invalid MMPI-2 profile.  The examiner wrote that the Veteran's four MMPI-2-RF profiles, dating from 2009 to 2016, were reflective of deliberate exaggeration and potential feigning of mental health symptoms.  The examiner noted that the Veteran endorsed nearly every item on the Clinician Administered PTSD Scale (CAPS), many at an extreme and likely implausible level.  The examiner also wrote that the Veteran's attitude indicated that he was engaging in "compensation seeking" behavior as he told the examiner how to word his opinion, stating that the examiner should use the words "more likely than not."  

The VA examiner noted that the current VA psychiatric examination was the Veteran's third in less than three years.  The Veteran had reported several combat stressors, related to fear of hostile military or terroristic activity, which would meet the criteria of a PTSD stressor experience.  The examiner wrote that all of the VA examiners who conducted these examinations, including himself, had reached the same conclusion, which was that a determination about whether the Veteran met the criteria for PTSD could not be made without resorting to mere speculation because the Veteran's self-report was non-credible.  The examiner found that the most parsimonious explanation for the Veteran's constellation of symptoms was dysfunctional personality traits.  The examiner diagnosed an unspecified personality disorder, with antisocial traits.  The examiner indicated that this disorder was developmental in nature and unrelated to service.  

In a September 2016 note, written by the author of the August 2016 VA psychiatric examination report, the examiner reiterated that the Veteran's diagnosed personality disorder was developmental in nature and unrelated to service.  

The Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a psychiatric disorder.  

The Veteran primarily has sought service connection for PTSD.  The Board finds that the preponderance of the evidence weighs against a grant of service connection for PTSD.  

In October 2005, July 2009, August 2009, and September 2010 treatment records, the Veteran reported having served in combat while in Iraq.  However, the Veteran's service personnel records, to specifically include his service separation form, do not contain any notation, to include noted awards and commendations, indicating that the Veteran was a combat Veteran.  In March 2001 and October 2009 treatment records, the Veteran himself denied being in combat.  Of note, even when claiming that he was a combat Veteran, the Veteran never reported having a combat-related military occupational specialty.  The record indicates that the Veteran was a member of a Seabee unit who later assisted with transportation for a Marines reconnaissance unit.  The Board finds that the Veteran's statements, suggesting that he was a combat Veteran, are so inconsistent with the other evidence of record, to include the Veteran's own statements, as to lack credibility.  Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  The claimed combat incidents by the Veteran have not been verified or corroborated by any service organization or official government source.  The variance in the reporting of the stressors makes it virtually impossible to attempt to verify the vaguely and inconsistently reported incidents.  Therefore, the Board finds that the preponderance of the evidence supports a finding that Veteran was not a combat Veteran and did not engage in combat during his service.

As the Veteran was not a combat Veteran, any claimed stressors that are not related to combat or a fear of hostile military or terrorist activity must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The Veteran has reported having several in-service stressors.  Most prominently, the Veteran has reported an incident involving an Iraqi child or children who were killed while playing with a hand grenade.  The Board finds that the Veteran's account of that stressor has been so inconsistent to lack all credibility.  When the Veteran first mentioned the incident, in a March 2001 VA treatment record, the Veteran recalled seeing a "boy blown up" during service.  In a subsequent March 2001 VA treatment record, the Veteran stated that he had seen a little child running around with a hand grenade which exploded, killing the child.  In a subsequent March 2001 VA mental health psychiatric evaluation and management report, the Veteran stated that the most severe trauma he experienced was seeing a single Iraqi child killed by a hand grenade from approximately 10 to 15 meters away.  In that report, the March 2001 VA examiner indicated that the Veteran was a "relatively poor historian," providing often vague accounts of reportedly traumatic experiences.  In an August 2005 written statement, the Veteran recalled that he saw a group of children, aged five to eight years old, killed by a hand grenade.  In a June 2009 stressor statement, the Veteran said he saw three Iraqi children killed by a grenade as he watched with a group of Marines.  He recalled that a Marine told him not to think about the incident because such things happened during wartime.  In an August 2009 addendum to an August 2009 VA mental health psychological assessment, the Veteran reported watching multiple children die after playing with a grenade.  In a September 2009 VA mental health admission note, the Veteran reported seeing two young girls, approximately 50 to 75 yards away from him, killed by a grenade with which they were playing while he was sitting with a construction man.  He stated that, after the incident, he left, apparently by himself.  In an October 2009 VA psychiatric examination report and addendum, the Veteran reported seeing some young Iraqi children playing with hand grenades.  He stated that he saw only one child die after a hand grenade exploded.  In a December 2009 VA mental health evaluation and management record, the Veteran reported having seeing multiple children "blown up" about whom he had nightmares.  In a September 2013 VA psychiatric examination report, the Veteran reported seeing six children killed after playing with a hand grenade.  Yet, in a May 2016 VA psychiatric examination report, the Veteran reported seeing only four or five children killed from 30 yards away.

The Board notes that the Veteran's accounts of seeing either a child or children killed while playing with a hand grenade appear to differ with each telling.  In recounting the supposed incident, the Veteran has been inconsistent as to the number of children of killed and the gender of the victims.  The Veteran has reported having seen the incident from as close as 10 meters to as far away as 75 yards.  The Veteran has reported seeing the incident in the company of Seabees, Marines, and, in one telling, a single construction man.  The Board finds that the Veteran's account of this supposed incident is so inconsistent that it lacks all credibility.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Regarding another stressor incident, in an October 2009 VA psychiatric examination report, the Veteran reported accompanying Marines on reconnaissance as they entered a building, kicking down doors to find threats.  The Veteran reported that the Marines almost shot a dog upon entering the room, only to find that it was already dead.  However, in an August 2016 VA psychiatric examination report, the Veteran reported that incident occurred while the Marines were clearing a school building.  In this telling, the Veteran remembered seeing both dead students and animals, and experiencing a significant stench.  The Board notes that incident has not been corroborated by any supporting evidence.  Moreover, while clearing a building in such a manner could cause a fear of hostile military or terrorist activity, the VA examiners who heard these accounts did not diagnose PTSD based on them.  Moreover, the Board notes that the Veteran's reports of these incidents are so inconsistent from each other as to lack credibility.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran has mentioned other stressors, such as seeing children playing with firearms, but the record does not include any notation indicating that those stressors were either corroborated or were related to a fear of hostile military or terrorist activity.

The Veteran has two remaining stressors.  Specifically, the Veteran claimed to have seen human remains, mostly while working on a bombed-out runway, and almost stepping on an undetonated cluster bomb.  In an August 2009 rating decision, the RO indicated that those stressors had been corroborated.  The Board notes that the RO appears to have based that finding on the June 2009 record, listed as an Identification of Basic Information:  PTSD Stressor Corroboration Research, in which a VA employee corroborated that the Veteran worked on the runway in question.  In two March 2001 VA treatment records, a VA examiner diagnosed dysthymia vs. PTSD based on the Veteran's account of seeing body parts.  In an April 2009 VA mental health psychiatric evaluation and management record, a VA examiner found that the Veteran had PTSD due to the witnessing of body parts and the cluster bomb incident.

However, in subsequent VA psychiatric examination reports, dating from October 2009 through September 2016, four different VA examiners chose not to diagnose PTSD related to in-service trauma.  In October 2009, the Veteran diagnosed PTSD related to childhood trauma.  In September 2013, May 2016, and August 2016, separate VA examiners chose not to diagnose PTSD, finding that the Veteran's self-report of his history and symptomatology was too inconsistent to be considered valid.  Additionally, each of those examiners reported providing the Veteran with an MMPI-2 test.  In each instance, the Veteran's MMPI-2 results indicated an invalid profile, indicating exaggeration of symptoms.  In the September 2013, May 2016, and August 2016 VA medical psychiatric reports, the examiners specifically stated that the Veteran's MMPI-2 results were consistent with individuals who exaggerate or fabricate mental health symptoms for secondary gain.  Unlike the April 2009 VA examiner, whose only basis in writing the record was the Veteran's report of his own history and symptomatology, the subsequent VA examiners had full access to the Veteran's claims file prior to writing their reports.  In each instance, the examiner, having conducted a thorough interview and mental examination, did not diagnose the Veteran as having PTSD related to any service-related stressor.  The Board notes that those reports are further corroborated by March 2001 VA mental health psychiatric evaluation and management report, in which one of the first examiners to see the Veteran indicated that the Veteran possibly overendorsed his symptoms during examination and chose not to diagnose PTSD related to service.  The Board finds that the opinions found in the VA psychiatric examination reports, based on full reviews of the record and extensive testing have far greater probative value than the March 2001 and April 2009 VA examiners' opinions, diagnosing PTSD related to in-service stressors.  Prejean v. West, 13 Vet. App. 444 (2000) (Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).

Moreover, the Board finds that the September 2013, May 2016, and August 2016 VA medical psychiatric reports are particularly illuminating as, in each report, the examiners specifically stated that the Veteran's self-report of his own history and symptoms were too inconsistent to be valid.  The Board finds that the Veteran's lay accounts of his history and symptoms throughout the pendency of the appeal have been so inconsistent that they lack credibility.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board finds that the opinions of those examiners are particularly persuasive as to the lack of credibility of the Veteran's contentions.  Those examiners also relied upon repeated psychological testing which provided a profile of symptom exaggeration and was found to be invalid on multiple occasions.

For example, the Veteran has told many accounts regarding his use of alcohol.  In March 2001, he told a VA examiner that he started drinking in his late teens.  In April 2009, he told an examiner that he began drinking when he was 16.  In an October 2009 VA psychiatric examination report, he told a VA examiner that he started drinking when he was seven, drank throughout high school, and had stopped drinking five or six months prior to the examination.  In the report, the October 2009 VA examiner noted that the Veteran had told a July 2009 VA examiner that he was still drinking as of July 2009.  In September 2013, he told a VA examiner that he started drinking at age eight or nine, but only drank every two months prior to service.  The examiner noted that this statement contradicted the Veteran's previous statements in the October 2009 VA psychiatric examination report, indicating that he started drinking at age seven and drank every week throughout high school to the point of intoxication.  

Regarding childhood abuse, in November 2000, the Veteran told an examiner that his mother's boyfriend abused him when he was a child.  In March 2001, the Veteran told another VA examiner that he experienced physical, mental, and emotional abuse at the hands of his "stepfather," stating that he still wanted to kill him.  At that time, he denied undergoing any sexual abuse.  In August 2009, the Veteran reported being physically and verbally abused by his stepmother and his mother's boyfriends.  He also reported being sexually abused his paternal uncle.  In a September 2009 VA mental health admission note, the Veteran reported being physically abused by his mother's boyfriend and sexually abused by his uncle whom he wanted to kill.  In an October 2009 VA psychiatric examination report, the Veteran stated that he had experienced physical, emotional, and mental abuse since the age of four, but specifically denied experiencing any sexual abuse.  In September 2010 and September 2013, the Veteran specifically denied experiencing any abuse whatsoever.

Regarding marriages, in both a July 2009 private psychological evaluation report and an August 2009 addendum to the August 2009 VA mental health psychological assessment, the Veteran reported that he had been married five times with the longest lasting six months.  However, in an August 2009 VA mental health interdisciplinary note, the Veteran stated that the longest of his five marriages lasted about two years.  That indicates that the Veteran is a poor historian.

Regarding children, in an October 2005 VA treatment record, the Veteran reported having four children, two of which were adults.  However, in an April 2009 VA mental health psychiatric evaluation and management record, the Veteran stated that he had four children who were aged 25, 12, 10, and eight.  

Most interestingly, the Veteran told VA personnel on several occasions inaccurate stories regarding his own treatment for PTSD despite the lengthy history included in the claims file.  In March 2001, the Veteran was treated on several occasions by VA personnel for claimed mental difficulties.  However, in April and May 2009, the Veteran suggested to VA personnel that he was never treated in 2001.  In September 2009, the Veteran told a VA examiner that he did not believe that he had PTSD until July 2009, when he recognized his symptoms in a pamphlet he read.  The examiner noted at the time that the Veteran had filed a claim seeking service connection benefits for PTSD in May 2009.  In October 2009, the Veteran told a VA examiner that he first sought treatment for PTSD in April 2009, even though he had a history of treatment dating to 2001.  

The Board finds that the Veteran's inconsistencies, as to both important issues and even minor points unrelated to his claims, casts great doubt on his credibility as a historian.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Moreover, the Veteran has shown an obvious motivation to gain VA benefits that casts doubt on his motivations in reporting his history and symptomatology.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In a March 2001 VA mental health psychiatric evaluation and management report, a VA examiner noted that the Veteran was a poor historian who gave only vague accounts of previous events, used clichés used by Vietnam Era combat veterans, and possibly overendorsed his psychiatric symptoms.  The examiner specifically noted that, at the end of the interview, the Veteran asked the examiner how severely the examiner would rate his PTSD symptomatology.  

In a May 2009 VA mental health outpatient note, written in the same month of the filing of the present claim on appeal, the Veteran told the mental health provider that he wanted benefits for PTSD.  

In a September 2009 VA mental health admission note, a VA examiner explained to the Veteran that, were he to participate in the residential PTSD program to which he was seeking admission, the Veteran's life might improve, but his claim for service connection for PTSD might be negatively affected.  The Veteran told the examiner that he did not want to participate in the program.  The examiner wrote that, although the Veteran reported that his PTSD symptoms were the cause of the majority of his problems, it was apparently more important for the Veteran to have service connection for PTSD symptoms than to seek relief from them.  

In an October 2009 VA medical examination report, a VA examiner diagnosed PTSD related to childhood, rather than in-service, trauma.  Subsequently, in an October 2009 VA phone contact note, the Veteran reported to the examiner that he was upset about the description of his in-service stressors in the report as well as the lack of a PTSD diagnosis related to those stressors.  In a December 2009 VA mental health evaluation and management record, he continued to complain about the October 2009 VA examiner's findings to such an extent that the December 2009 had to remind him that she was there to help him with treatment and not to assist him with seeking compensation for PTSD.  In a January 2010 written statement, the Veteran stated that he had not talked to the October 2009 VA examiner about his childhood, despite the references to his childhood clearly noted in the October 2009 VA psychiatric examination report.  In a March 2010 VA mental health note, a VA examiner again had to advise the Veteran that they were there to help him with treatment, not compensation, after the Veteran stated that he was "having to fight like hell to get paid for PTSD."  In a March 2011 VA mental health note, when asked about his stressors, the Veteran stated that his stressor was anger towards VA for not approving his claim.  In a January 2012 VA mental health note, the Veteran again reported to a VA examiner that he was angry that VA was not approving his claim.  

In the September 2013 VA medical examination report, after his complaints regarding the October 2009 diagnosis of PTSD related to childhood abuse, the Veteran specifically denied any abuse, stating that he had a good childhood, despite his long history of reporting abuse.  In all successive VA medical examination reports, the VA examiners wrote that the Veteran's MMPI-2 results were similar to those of individuals who tended to exaggerate or fabricate severe mental health symptoms for secondary gain.  Of particular note, at the end of the August 2016 VA medical examination report, the that the Veteran's attitude reflected that he was engaging in "compensation seeking" behavior as he told the examiner how to word his opinion, stating that the examiner should use the words "more likely than not." 

The Board finds that the Veteran has demonstrated an inability to relate his own symptoms and history in a consistent manner, thereby undermining his credibility.  Moreover, the Veteran has demonstrated a behavior pattern throughout the pendency of the appeal, indicating that he is primarily motivated by a desire for monetary gain.  VA examiners have noted that the Veteran has shown a pattern of answering tests that matches those of individuals who exaggerate their symptoms in hopes of secondary gain, such as gaining benefits.  Moreover, the Veteran has made his overwhelming desire for benefits very open, by refusing treatment when that treatment might hurt the outcome of the claim for service connection; by changing the story of his personal history of abuse, apparently in an attempt to receive a PTSD diagnosis that would aid him in his claim; and by advising examiners how to phrase their reports so as to allow him to get benefits.  Considering the inconsistencies themselves and the Veteran's desire for monetary gain, the Board finds that the Veteran's reports of his lay history and symptoms are fatally flawed by inconsistency and changing in furtherance of a claim for benefits, and they lack credibility in this matter.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board notes that the September 2013, June 2016, and August 2016 VA examiners stated, in their opinions, that they were unable to determine that the Veteran met the criteria for PTSD without resorting to speculation.  In certain instances, speculative opinions weigh neither in favor of nor against a claim.  In this instance, the various examiners were specifically tasked with determining whether the Veteran met the criteria for PTSD.  The records indicate that each examiner reviewed the evidence, interviewed the Veteran, and performed necessary testing.  Having done so, each examiner determined that they could not diagnose PTSD because the evidence showed that the Veteran's self-report of his symptoms and history was non-credible.  Therefore, the examiners' refusal to diagnose PTSD after a review of all evidence, due to the unreliable nature of the Veteran's self-report, weighs against the claim for service connection.  

The Board notes that the record contains other documents diagnosing the Veteran as having PTSD.  However, none of those reports indicate PTSD sufficiently related to a credible and corroborated stressor to allow for the granting of service connection for the disability.  For example, in a November 2000 private treatment record, a private examiner diagnosed PTSD, but did not relate that diagnosis to any in-service stressor.  In October 2005, April 2007, and April 2009 VA treatment records, VA examiners indicated that a PTSD screening was positive, but did not indicate that the Veteran had diagnosed PTSD related to any stressor event.  

In an October 2005 VA treatment record, a VA examiner diagnosed PTSD related to the Veteran's combat experiences.  In a December 2005 VA mental health psychology progress note, the same examiner wrote that the Veteran's qualified for PTSD, based on the findings in the October 2005 VA treatment record.  In a September 2010 private diagnostic assessment, the Veteran having PTSD due to his experiences in combat situations during his four to six months in Iraq.  However, the Board has found that the Veteran's report of combat experiences were not corroborated by a service department and the Board finds that the preponderance of the evidence is against a finding that the Veteran engaged in combat during his service.  The Board finds that the Veteran did not engage in combat during service in Iraq and PTSD diagnoses based an incorrect premise have no probative value.  

In an October 2005 VA mental health psychology progress note, and an October 2009 VA mental health psychiatric evaluation and assessment, a VA examiner diagnosed PTSD without reference to any stressor event. 

Therefore, the Board finds that the preponderance of the evidence weighs against a grant of service connection for PTSD. 

The Board finds that the evidence also weighs against a finding that the Veteran had a psychiatric disability, specifically a psychosis, during service, within one year of service, or continuously after service separation.  The service medical records contain no notation indicating treatment or diagnosis for a psychosis or for many years after service.  The record contains no notation indicating diagnosis or treatment for any psychiatric disability until November 2000.  Although the Veteran has reported that his service personnel records showed that his evaluation scores worsened during service, the Board notes that information in not proof of a psychosis, especially considering the lack of notations in the treatment records and the Veteran's noted lack of credibility as a historian.  The Veteran also submitted articles regarding the prevalence of PTSD amongst Seabees who served in the Persian Gulf.  While a medical article or treatise can provide support for a claim of service connection, such must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks v. West, 11 Vet. App. 314 (1998); Mattern v. West, 12 Vet. App. 222 (1999).  In this case, the submitted articles are very general in nature and do not include consideration of any facts specific to the veteran's circumstances.  The record indicates treatment for alcohol abuse during service and the Veteran has made statements indicating that he abused alcohol continuously both during after service.  However, alcohol abuse that is not secondary to another service-connected disability is considered a product of willful misconduct and cannot be service connected.  To the extent the Veteran is claiming service connection for any disability flowing from a substance abuse disorder, willful misconduct such as drug or alcohol abuse is a bar to establishing service connection.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.1(m), (n), 3.301(c)(3), (d) (2016); Allen v Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

The Veteran has displayed other diagnoses in his history, include an adjustment disorder, anxiety disorders, dysthymia, and depression.  However, despite having provided the Veteran with four separate VA psychiatric examinations over the lengthy history of the claim, the record does not contain an opinion linking any such a psychiatric disability to service.  Therefore, service connection cannot be granted for any such psychiatric disability.

Finally, in May 2016 and August 2016 VA psychiatric examination reports, VA examiners diagnosed the Veteran with personality disorders.  In the May 2016 VA psychiatric examination report, the examiner opined that the Veteran's personality disorder were neither incurred in, caused, nor aggravated by any aspect of his service, to include his service in Iraq.  The August 2016 VA examiner, having examined the Veteran three months later, also diagnosed an unspecified personality disorder, with antisocial traits.  The examiner indicated that this disorder was developmental in nature and unrelated to service.  

Service connection is not allowed for a congenital defect, such as a personality disorder, or for aggravation of a congenital defect as congenital defects are not considered to be injuries or diseases for VA service connection purposes.  38 C.F.R. § 3.303(c) (2016).  VA may grant service connection only if a disease or injury is superimposed over the congenital or developmental defect during service and there is a resultant disability.  Jensen v. Brown, 4 Vet. App. 304 (1993).  The evidence contains notation indicating that a disease or injury was superimposed over the Veteran's personality disorder during service.  Therefore, service connection may not be granted for a personality disorder.

Therefore, the Board finds that the preponderance of the evidence weighs against the claim for service connection for a psychiatric disability.  As the preponderance of the evidence is against the claim, service connection for a psychiatric disability must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability, to include PTSD, is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


